DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine (U.S. Publication 2013/0218213) in view of Zucherman (U.S. Publication 2013/0253594) and in view of Hansson (U.S. Patent 9,782,239).
Lemoine discloses a device (see Figure 1) comprising a head (44) and a shank (16) extending from the head to a distal tip. The shank includes a leading end portion (40) adjacent the distal dip, a trailing end portion (42) adjacent the head, and an intermediate transition positioned between the leading and trailing end portions. The leading end portion includes a first thread (36) extending adjacent the distal tip through 
Regarding the shank increasing diameter at the intermediate transition, Zucherman teaches a device comprising a shank having a leading end portion, a trailing end portion, and an intermediate transition, wherein the shank increases in diameter at the intermediate transition in order to control the screw thread characteristics at different portions of the device (see page 3 paragraph 39). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of 
Regarding the second thread including an outer diameter that is larger than an outer diameter of the first thread, Zucherman teaches a device comprising a shank having a leading end portion including a first thread, a trailing end portion including a second thread, and an intermediate transition, wherein the second thread includes an outer diameter that is larger than the outer diameter of the first thread in order to control the screw thread characteristics at different portions of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lemoine wherein the outer diameter of the second thread is greater than the outer diameter of the first thread in view of Zucherman in order to control the screw thread characteristics at different portions of the device.
Regarding the intermediate transition including one or more cutting grooves, Hansson teaches a device comprising a shank having a leading end portion including a first thread and one or more cutting grooves, a trailing end portion including a second thread, and an intermediate transition, wherein the intermediate transition further comprises one or more cutting grooves extending from the first thread to the second thread such that the cutting grooves initiate tapping or the second threads while allowing the larger second thread to enlarge or cut away threads previously formed in a bone in order to ease insertion of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lemoine wherein the intermediate transition further comprises one or more cutting grooves in view of Hansson in order to ease insertion of the device.

Regarding the first thread having a size of 6.5 mm/8.5 mm and the second thread having a diameter of 7.5 mm/10 mm, Zucherman teaches a device comprising a shank having a leading end portion including a first thread, a trailing end portion including a second thread, and an intermediate transition, wherein the first thread includes a first size between 5.4 mm and 10 mm, the second thread includes a second size between 6.0 mm and 11.0 mm, and the size increases between 0.6 mm and 4.6 mm in the intermediate transition (page 4 paragraph 44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lemoine wherein the first thread having a size of 6.5 mm/8.5 mm and the second thread having a diameter of 7.5 mm/10 mm, wherein the size increases at the intermediate transition by 1.0 mm/1.5 mm in view of Zucherman in order to control the screw thread characteristics at different portions of the device.
Regarding the device having a threaded length of at least 20 mm, Zucherman teaches a device comprising a shank having a leading end portion including a first .

    PNG
    media_image1.png
    717
    561
    media_image1.png
    Greyscale

           Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine (U.S. Publication 2013/0218213) in view of Zucherman (U.S. Publication 2013/0253594) further in view of Hansson (U.S. Patent 9,782,239) further in view of Weil (U.S. Publication 2003/0028193).
The device of Lemoine as modified by Zucherman as further modified by Hansson discloses the invention as claimed (see above) except for the second thread having a pitch half the first thread pitch and the trailing end portion extending less than 30 percent to total length of the device. 

Regarding the trailing end portion extending less than 30 percent the total length of the device, Weill teaches a device a trailing end portion (2), a leading end portion (3), and an intermediate transition, wherein the trailing end portion includes a length of 5 to 10 mm and the total length of the device is 10 to 60 mm (see claim 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lemoine as modified by Zucherman as further modified by Hansson wherein trailing end portion extends less than 30 percent of the total threaded length of the device in view of Weil, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed August 11th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that one of ordinary skill in the art would not have motivation to modify the Lemoine reference with the teachings of Zucherman because Zucherman teaches that a constant thread diameter is suitable to engage and secure an anchor to bone is not persuasive. First, the examiner stated that the motivation of providing a bone screw with a first thread with a first thread diameter and a second thread with a second diameter as discussed above is in order to control the screw thread characteristics at different portions of the device. Zucherman teaches that the thread depth, i.e. diameter, and the thread pitch change the characteristics of how the threads during use, i.e. the thread pitch and diameter of the proximal end being closer to a bone screw and the thread pitch and diameter of the distal end being closer to a machine screw. This doesn’t invalidate the teachings of the reference or the ability to modify the Lemoine reference with these teachings. One of ordinary skill in the art would be motivated to modify the device of Lemoine wherein the proximal threads are different than the distal threads in view of Zucherman in order to control the characteristics of the threads at different portions of the device, i.e. independently control the characteristics of the threads at the proximal end and the distal end of the device. Second, the motivation to modify a reference with the teachings of another reference can be found anywhere in the prior art and not just in the reference being used to teach the modification. For example, Halldin (U.S. Patent 9,226,804) teaches a device, i.e. a bone screw, that includes a proximal thread and a distal thread, wherein the outer diameters of the proximal thread and the distal thread are different (for . 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775